10 Ill. App.3d 566 (1973)
294 N.E.2d 699
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
ALBERT WHITE, Defendant-Appellant.
No. 57456.
Illinois Appellate Court  First District (3rd Division).
February 22, 1973.
*567 James J. Doherty, Public Defender, of Chicago, (Ronald P. Katz, Assistant Public Defender, of counsel,) for appellant.
Bernard Carey, State's Attorney, of Chicago, (Elmer C. Kissane and James R. Carlson, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.